Citation Nr: 9926851	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of exertional 
heat stroke/heat stress.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1996 to September 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 decision of the 
VA RO which denied service connection for residuals of 
exertional heat stroke/heat stress.  A personal hearing at 
the RO was held in July 1997.  In December 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in August 
1999.  


FINDINGS OF FACT

1.  During service, the veteran suffered exertional heat 
stroke/heat stress which was acute and transitory and 
resolved without residual disability.  

2.  A chronic disability related to the heat stroke/heat 
stress episode in service has not been shown. 


CONCLUSION OF LAW

Claimed residuals of exertional heat stroke/heat stress were 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 26, 1996 to 
September 10, 1996.  A review of his service medical records 
shows that on examination for entrance purposes in April 
1996, no pertinent abnormalities were noted.  In July 1996, 
during basic training, the veteran experienced an episode of 
dizziness, fatigue, and lightheadedness following a two-mile 
run.  He was taken to the emergency room where his rectal 
temperature was noted to be 109 degrees and he had mental 
status changes.  He was cooled in the emergency room with ice 
water nasogastric lavage, cool intravenous fluids, ice packs, 
and fans.  He was then placed in the intensive care unit 
after receiving three liters of intravenous fluids.  He was 
found to have elevated creatinine kinase levels upon 
admission; however, the levels were near normal upon 
discharge.  He was discharged from the hospital three days 
later with a diagnosis of heat stroke-hyperthermia, and 
dehydration.  It was recommended that he have six weeks of 
convalescent leave, no vigorous exertion for four weeks, and 
no exertion in the heat for two weeks.  Another treatment 
record from July 1996 shows that the veteran complained of 
chest pain while running.  The diagnostic assessment was 
status post heat stroke and adjustment disorder.  An 
emergency room record from later that month reveals that the 
veteran was seen complaining of headaches.  No abnormalities 
were noted on physical examination.  The diagnostic 
assessment was headaches, resolved with no sign of acute 
intracranial process.  In August 1996, the veteran was seen 
in the emergency room with complaints of dizziness and chest 
pains.  A history of anxiety was noted.  

In August 1996, the veteran underwent medical and physical 
evaluation boards which resulted in a diagnosis of exertional 
heat stress/heat stroke with residual inability to function 
in the heat.  The service department found the condition was 
incurred in the line of duty, rendered the veteran unfit for 
service, and was 10 percent disabling when rated by analogy 
to VA Diagnostic Codes 7999-7900.  Based on this 
determination, he was medically discharged form service with 
severance pay in September 1996.  

On VA compensation examination in November 1996, the veteran 
recounted the heat stroke episode that he suffered during 
service.  It was noted that he had current complaints of an 
occasional headache.  The veteran burst into tears during the 
interview and admitted to depression and anxiety due to 
family problems.  The examiner indicated that the veteran had 
depressive and anxiety reaction.  The diagnosis was 
borderline hypertension, history of "stroke" during 
service, and panic disorder and anxiety reaction.  It was 
noted that his headaches were due to his inability to get 
along with his parents.  

During the July 1997 RO hearing, the veteran testified that 
he had no health problems prior to service.  He related that 
he suffered a heat stroke during service caused by over 
exertion during a two-mile training run.  He stated that he 
was not currently receiving treatment for the condition.  He 
indicated that hot weather and overexertion bothered him and 
resulted in episodes of dizziness approximately two times per 
month.  He stated that he had occasional headaches which he 
treated with over the counter medication.  

On VA examination in February 1999, the veteran recounted his 
history of heat stroke/heat stress during service.  He stated 
that after discharge such episodes disappeared completely.  
He reported current complaints of severe anterior chest pain 
radiating to both arms which was associated with shortness of 
breath, numbness, tremulousness, and on a few occasions, a 
"nervous breakdown".  He stated that he had 10 to 14 such 
episodes per year and never sought medical treatment for 
them.  He noted that on routine medical evaluations cardiac 
disease was not found.  The veteran indicated that he had a 
history of seasonal sinus disease with rhinitis.  He related 
that he occasionally had frontal headaches, associated with 
sinus pressure.  The examiner noted that the veteran's 
tension headaches might be partially related to his seasonal 
sinus disease, but there was no active disease, and clinical 
and X-ray sinus findings were normal.  Neurological 
examination was entirely normal.  It was noted that the 
veteran's history of chest pain possibly represented an 
anxiety disorder which was exacerbated by current 
psychological and financial pressures.  

In a March 1999 letter, the RO requested that the veteran 
provide the names, addresses, and approximate dates of post-
service treatment related to his claim for service 
connection.  No response was received from the veteran.  



II.  Analysis

The veteran's claim for service connection for residuals of 
heat stroke/heat stress is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).  

Service medical records from the veteran's 2 1/2  month period 
of active duty show that he experienced a heat stroke episode 
in July 1996 and was hospitalized for three days.  Subsequent 
service records show the veteran's complaints of headache, 
dizziness, and chest pain.  A history of heat stroke and 
anxiety disorder was noted.  The veteran was medically 
discharged from service after medical and physical evaluation 
boards resulted in a diagnosis of exertional heat stroke/heat 
stress with residual inability to function in the heat.  The 
1996 VA examination reveals diagnoses of borderline 
hypertension, history of a "stroke" [heat stroke] in 
service, and panic disorder and anxiety reaction.  In 1999, 
the veteran underwent a second VA examination to determine if 
he had current residuals of heat stroke/heat stress.  The 
veteran indicated that episodes related to the heat stroke 
incident in service were completely resolved.  The examiner 
attributed the veteran's current headaches to seasonal sinus 
disease (current sinus findings were normal) and attributed 
complaints of chest pain to an anxiety disorder.  

No other post-service medical records are associated with the 
file.  The veteran has failed to respond to VA requests for 
information regarding treatment of the claimed disability.  
The duty to assist a veteran in developing his claim is not a 
one-way street.  Wood v. Derwinski, 1 Vet.App. 190 (1991).

The Board notes that the veteran has not shown continuity of 
symptomatology between the in-service heat stroke/heat stress 
episode and the claimed current residuals of such.  Neither 
the 1996 nor the 1999 VA examination identified residuals of 
heat stroke/heat stress, and neither examination linked 
current disorders with the service episode of heat 
stroke/heat stress.  During the most recent VA examination, 
the veteran indicated that such symptoms completely resolved 
after his discharge from active duty.  Service connection 
requires more than a disease or injury in service; there must 
also be a current related disability.  Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed.Cir. 1997).  Given the lack of medical evidence of a 
current chronic disability due to the service episode of heat 
stroke/heat stress, service connection is not warranted.  

The Board finds that the weight of the evidence is against 
the claim for service connection for residuals of heat 
stroke/heat stress.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Service connection for residuals of heat stroke/heat stress 
is denied.  

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

